Citation Nr: 0844267	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the severance of service connection for a 
back disorder, claimed as degenerative changes of the lumbar 
spine, with right leg numbness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to April 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which severed service connection for a 
back disorder, effective from July 1, 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence of record does not 
establish that the grant of service connection for a back 
disorder was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
back disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105(d), (i), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d), (i).  In the decision below, the Board has restored 
service connection for the veteran's back disorder.  
Accordingly, regardless of whether VA successfully met its 
notification and assistance obligations, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  Clear and unmistakable (CUE) 
is defined as "a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  In accordance with section 
3.105(a), to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, 20 Vet. App. at 487 (2006); Daniels, 10 Vet. App. 
at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  If "the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  
Venturella v. Gober, 10 Vet. App. at 342-43.

In this case, the RO severed the veteran's service connection 
for a back disorder on the basis of an erroneous grant of 
service connection.  Specifically, the RO found that the 
October 2004 VA examiner opined that the veteran's back 
disorder was not due to gait changes.  The examiner opined 
that the veteran's arthritis of the lower back was not a 
result of the veteran's June 1948 injury to his right foot, 
rather, he stated with a 90 percent probability that the 
veteran's spine arthritis was related to age and heredity, 
not from his service-connected right foot injury.  After a 
careful consideration of the record under the laws and 
regulations set forth above, the Boards finds the high 
evidentiary burden of showing clear and unmistakable error 
has not been met, and the severance of service connection was 
improper.

In its September 2001 rating decision, the RO granted service 
connection for a back disorder as secondary to a service-
connected right foot disorder.  The RO found that the August 
2001 VA examiner opined that the veteran's back condition was 
more likely than not related to his service-connected right 
foot condition.  A 10 percent disability rating was assigned.

In December 2004, the RO issued a proposed rating decision to 
the veteran, informing him that VA intended to sever his 
service connection for a back disorder.  The RO stated that 
the October 2004 VA examiner found that the arthritis of his 
low back was not a result of his June 1948 injury to his 
right foot, rather, he stated with a 90 percent probability 
that his spine arthritis was related to age and heredity, not 
his service-connected right foot disorder.  The RO emphasized 
that the October 2004 VA examiner was an orthopedic surgeon, 
whereas the August 2001 examiner was a physician's assistant.  
In April 2005, a formal rating decision was issued, and 
service connection was severed.

Subsequently, the veteran submitted several private medical 
opinions.  In a May 2005 letter, Dr. P.A., an orthopedic 
specialist, stated that the veteran walked with an altered 
gait and that over time, he had developed more hip and back 
pain.  Dr. P.A. continued that years of an antalgic gait can 
contribute to ongoing hip and back problems and degenerative 
changes of the lumbar spine.  In a January 2006 letter, Dr. 
R.L.E. opined there was a good likelihood that some of the 
veteran's arthritic changes were secondary to his altered 
gait from his war injury involving his right foot.  Also in 
January 2006, Dr. E.D., the veteran's primary care physician, 
stated that in her professional medical opinion, the 
veteran's right foot service injury was at least as likely as 
not to have contributed to his severe chronic back pain due 
to a chronically altered gait.  Dr. P.M.O., an orthopedic 
specialist, similarly opined in January 206 that the veteran 
had walked with an altered and painful gait since his injury 
during service in 1948.  He stated that in his opinion, years 
of walking abnormally have contributed to the veteran's 
severe back pain.  

Another VA medical opinion was obtained in February 2007.  
The February 2007 VA examiner stated that although the 
veteran's service-connected right foot disorder may or may 
not have resulted in a limp over the veteran's lifetime, 
there was no information other than anecdotal information 
that having a limp due to a foot injury leads to back 
difficulties.  The examiner continued that this could not be 
supported by the medical literature, and that in his opinion, 
the veteran's back changes were age related, as likely as 
not, and were not connected, other than anecdotally, 
regardless of other opinion to his long-standing foot 
problem.  The examiner reiterated that it was at least as 
likely as not, and most likely, that the veteran's back 
changes were the result of aging rather than in any way 
connected to a foot disability.

In determining whether severance of service connection was 
proper in this case, the Board first observes that a finding 
of CUE must be based upon an error of fact or law, not a 
disagreement as to how facts were weighed or evaluated.  See 
Fugo, 10 Vet. App. at 479.  The RO in this case established 
its finding of CUE based upon the findings of the October 
2004 VA examiner, who found that the veteran's back disorder 
was not the result of his service-connected right foot 
disorder.  This stands in contrast to the findings of the RO 
in September 2001, which concluded that the veteran's back 
disorder was caused or aggravated by his service-connected 
right foot disorder.

As noted above, section 3.105(d) provides that a change in 
medical diagnosis may be accepted as a basis for severance.  
This case, however, does not concern a change in diagnosis; 
the evidence of record clearly establishes that the veteran 
has a back disorder, and the RO did not dispute this.  
Instead, this matter involves differing opinions regarding 
the etiology and cause of the veteran's back disorder.  Even 
if the Board were to assume, however, that a change of 
medical opinion regarding etiology is sufficiently akin to a 
change of medical diagnosis so to serve as a valid basis for 
severance of service connection, the evidence of record is 
still insufficient to establish CUE in the September 2001 RO 
finding regarding the cause of a back disorder in this case.

For a change in diagnosis to justify severance, the examining 
medical authority must certify that, in light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d).  Such certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  While the VA examiners in October 2004 and 
February 2007 indicated the claims folder had been reviewed, 
the examination reports only underlying rationale for the 
conclusion that the veteran's back disorder was not related 
to his right foot disorder was that no information other than 
anecdotal information that a limp due to a foot injury leads 
to back difficulties and that the veteran's assertions were 
not supported by medical literature.  However, neither the 
October 2004 nor February 2007 VA examiners indicated that 
any medical literature was actually reviewed, and no medical 
literature stating that an altered gait would not cause or 
aggravate a back disorder was cited.  Such an opinion fails 
to meet the requirements of section 3.105(d).  Additionally, 
the veteran's private treating physicians, in various 
statements, explicitly found that the veteran's back disorder 
was likely related to his service-connected right foot 
disorder.  While the Board finds that the various private 
medical opinions also lack sufficient discussion regarding 
underlying rationale and the specifics of the veteran's 
personal case, these contrary findings indicate that the 
issue of causality of the veteran's back disorder, based upon 
the medical evidence of record, is an issue as to which 
reasonable minds could differ.  See Fugo v. Brown, 6 Vet. 
App. at 43.  

Accordingly, the Board finds that the evidence does not 
establish CUE in the veteran's grant of service connection, 
and service connection for a back disorder, secondary to a 
service-connected right foot disorder, must be restored.




ORDER

Restoration of service connection a back disorder is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


